UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-2610



MYRA R. EDWARDS,

                                              Plaintiff - Appellant,

          versus


DEPARTMENT OF THE AIR FORCE, AFBCMR; MALCOLM
GROW UNITED STATES AIR FORCE MEDICAL CENTER,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CA-
98-4190)


Submitted:   January 13, 2000             Decided:   January 19, 2000


Before WIDENER, WILKINS, and LUTTIG, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Myra R. Edwards, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Myra R. Edwards appeals the district court’s order denying her

motion to reopen her case based on newly discovered evidence.   We

have reviewed the record and the district court’s opinion and find

no reversible error.   Accordingly, we affirm on the reasoning of

the district court.    See Edwards v. Department of the Air Force

AFBCMR, No. CA-98-4190 (D. Md. Nov. 16, 1999).*   We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
November 12, 1999, the district court’s records show that it was
entered on the docket sheet on November 16, 1999.      Pursuant to
Rules 58 and 79(a) of the Federal Rules of Civil Procedure, it is
the date the order was entered on the docket sheet that we take as
the effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                  2